DAVIS, Judge.
R.G., the Mother, challenges the trial court’s order changing the goal with regard to her dependent son, J.G., from reunification to another planned permanent living arrangement, pursuant to section 39.6241, Florida Statutes (2007). On appeal, the Mother maintains that the trial court failed to comply with the requirements of the statute. However, after reviewing the transcripts of the judicial review hearings, we conclude that the trial court was indeed in compliance with the statute. We therefore affirm.
Affirmed.
CASANUEVA and VTLLANTI, JJ., concur.